Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered. 

DETAILED ACTION
Claims 1, 4-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 9/29/2021. 
Applicant amended claims 1, 4, 7-8, 12, 14-17, cancelled claims 2-3 and added new claims 18-20.  Therefore, claims 1, and 4-20 are presently pending.

Response to Amendments/Arguments
Acknowledgement to applicant’s amendment to claims 14-16 has been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 USC § 112(b), second paragraph, rejection.  Rejection to claims 14-16 is hereby withdrawn.
Examiner has reconsidered the previously raised nonstatutory obviousness-type double patenting rejection with conflicting applications and patents, as mentioned in the previous office action.  Applicant’s amendments to claims 1, and 17 have been noted.  The claims have been reviewed, entered and found obviating to previously raised nonstatutory obviousness type double patenting regarding US patent US 8838767 B2 and co-pending application 16596173.  Therefore, this nonstatutory double patenting rejection is hereby withdrawn.  However, non-statutory double patenting rejection with other patents is still maintained.  See rejection below under Double Patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 of US Patent 10546327 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards receiving a URL after responding to a user accessing an internet link and generating a redirection link based on the location of the user.

16775098
US 10546327 B2
Comments
1. A method comprising: 

receiving a uniform resource locator (URL) via an interface of a computing system responsive to activation of an Internet link in a user interface of an executing application installed in a smart phone that comprises a plurality of installed applications, wherein the plurality of installed applications comprises the executing application, a browser application and at least another application; 


parsing the URL for information that identifies an item; 

determining a type of the item is an application item that corresponds to the executing application;


Determining a geolocation of the smart phone; and 

based at least in part on the geolocation of the smart phone, the information that identifies the item and the type of the item, via the computing system, 

generating a redirection link, wherein the redirection link directs the executing applications to the item in an internet store associated with the executing application, wherein generation of the redirection link comprises making a determination as to whether the internet store associated with the executing application utilizes an internal affiliate program or an external affiliate program, and wherein, based on the determination, the redirection link comprises affiliate information for an internal affiliate or an external affiliate.


1. A method comprising: 

receiving a URL via an interface of a computing system responsive to activation of an Internet link by a remote user device wherein the Internet link is associated with a webpage ad for an item and at least one affiliate program wherein the URL comprises user device data and ad data and wherein the item is a desired item; 

based at least in part on the user device data, via the computing system, determining a geolocation of the user device; 

based at least in part on the ad data, via the computing system, determining information about the desired item; 

based at least in part on the geolocation of the user device and the information about the desired item, via the computing system, generating search results for a group of items for a plurality of geo-targeted Internet stores wherein, if the group of items does not include the desired item, the group of items consists of items based on their relevance to the information about the desired item; and 

via the computing system, communicating the generated search results to the user device wherein the communicating the generated search results comprises formulating a URL link that directs the user device to a results webpage for the generated search results for the group of items for the plurality of geo-targeted Internet stores, wherein the URL link is encoded with respect to at least one of the at least one affiliate program.
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   
Claim 1
Claim 15 similar to Claim 1
Same rationale as above


--------------------------------------------
Claims 1, 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 of US Patent 9838457 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards receiving a URL after responding to a user accessing an internet link and generating a redirection link based on the location of the user.
 
16775098
9838457 B2
Comments
17.  A computing system comprising: 

5an interface that receives a uniform resource locator (URL) responsive to activation of an Internet link in a user interface of an executing application installed in a smart phone that comprises a plurality of installed applications, wherein the plurality of installed applications comprises the executing application, a browser application and at least another application; 

10at least one processor; memory; and processor-executable instructions stored in the memory and executable to instruct the computing system to: 

parse the URL for information that identifies an item; 

determine a type of the item that corresponds to the executing application;

15determine a geolocation of the smart phone; and 

based at least in part on the geolocation of the smart phone, the information that identifies the item and the type of the item, generate a redirection link, wherein the redirection link directs the executing applications to the item in an Internet store associated with the executing application, wherein generation of the redirection link comprises making a determination as to whether the internet store associated with the executing application utilizes an internal affiliate program or an external affiliate program, and wherein, based on the determination, the redirection link comprises affiliate information for an internal affiliate or an external affiliate.
1. A service provider system that responds to receipt of a specialized URL to generate a redirection URL and that generates a client report based at least in part on a plurality of receipts of the specialized URL, the service provider system comprising: 

an interface that receives a specialized URL, responsive to actuation of the specialized URL via a remote device, wherein the specialized URL comprises information and is associated with an entity that is a client of a service provider as associated in a service provider database; 

processor-based circuitry that processes at least a portion of the information for entity information associated with the entity, Internet merchant information associated with an Internet merchant that is not the entity, item information associated with an item available via the Internet merchant, device information associated with the device that caused transmission of the specialized URL to the interface, and geographic location information associated with a geographic location of the device; 

processor-based circuitry that accesses database entries in an entity field and in one or more affiliate program criterion fields wherein the one or more affiliate program criterion fields comprise one or more geographic location database entries and wherein the processor-based circuitry that accesses database entries in the entity field and in the one or more affiliate program criterion fields accesses the service provider database; 

processor-based circuitry that associates the specialized URL with an entity field database entry based at least in part on the entity information; 

processor-based circuitry that comprises selection logic that selects at least one affiliate program from a plurality of affiliate programs based at least in part on at least one of the one or more geographic location database entries of the one or more affiliate program criterion fields as associated with the entity field database entry and wherein the selection logic selects the at least one affiliate program based at least in part on historical information for the entity field database entry; 

processor-based circuitry that persists at least the device information, the geographic location information associated with the geographic location of the device and the selected at least one affiliate program to the service provider database; 

processor-based circuitry that formulates a redirection URL based at least in part on the Internet merchant information wherein the redirection URL comprises affiliate program information for the at least one selected affiliate program; 

processor-based circuitry that accesses the service provider database responsive to another receipt of the specialized URL associated with the item to facilitate formulation of another corresponding redirection URL; and 

processor-based circuitry that accesses the service provider database to generate a client report based at least in part on a plurality of receipts of the specialized URL associated with the item.
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   


Claim 17
Claim 7 similar to Claim 1
Same rationale as above


------------------------------------------
Claims 1, 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10 of US Patent 10177967 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards receiving a URL after responding to a user accessing an internet link and generating a redirection link.
16775098
US 10177967 B2
Comments
17.  A computing system comprising: 

an interface that receives a uniform resource locator (URL) responsive to activation of an Internet link in a user interface of an executing application installed in a smart phone that comprises a plurality of installed applications, wherein the plurality of installed applications comprises the executing application, a browser application and at least another application;  

10at least one processor; memory; and processor-executable instructions stored in the memory and executable to instruct the computing system to: 

parse the URL for information that identifies an item; 

determine a type of the item that corresponds to the executing application;

15determine a geolocation of the smart phone; and 

based at least in part on the geolocation of the smart phone, the information that identifies the item and the type of the item, generate a redirection link, wherein the redirection link directs the executing applications to the item in an Internet store associated with the executing application, wherein generation of the redirection link comprises making a determination as to whether the internet store associated with the executing application utilizes an internal affiliate program or an external affiliate program, and wherein, based on the determination, the redirection link comprises affiliate information for an internal affiliate or an external affiliate.
1. A system comprising: a processor-based circuitry of at least one of one or more servers that processes a website URL for a client of a redirection service for information wherein the website URL comprises product information; 

a processor-based circuitry of at least one of the one or more servers that receives product metadata at least in part via a scrape of content of a website of the website URL; 


a processor-based circuitry of at least one of the one or more servers that generates a redirection URL based at least in part on information associated with the client of the redirection service; a processor-based circuitry of at least one of the one or more servers that generates an association of at least a portion of the product metadata with the redirection URL and that stores the association and the at least a portion of the product metadata in a database; a network interface circuitry operatively coupled to at least one of the one or more servers that transmits the generated redirection URL to the client of the redirection service; 

a network interface circuitry operatively coupled to at least one of the one or more servers that receives the redirection URL responsive to a user activating, via an application, an Internet link of the client of the redirection service; 

a processor-based circuitry of at least one of the one or more servers that determines whether the received redirection URL is faulty; 








a processor-based circuitry of at least one of the one or more servers that, via the stored association, accesses at least a portion of the stored product metadata in response to the received redirection URL being faulty and that builds a different redirection URL based at least in part on at least a portion of the accessed stored product metadata and based at least in part on the information associated with the client of the redirection service; and a network interface circuitry operatively coupled to at least one of the one or more servers that transmits the built, different redirection URL to the client of the redirection service.
The claim on the US patent is an obvious variation to the current application because both claims are receiving a URL from an activation of an internet link from a user and evaluating information in order to generate a redirect link.

The US Patent evaluates for information regarding the client but does not explicitly evaluate for geographic location of the client.  However, in view of Snow, where geographic location is determined by evaluating the user’s IP address, it would have been obvious to one having ordinary skill in the art to equally implement the evaluation of the user’s geographic location, in order to generate a redirection link to ultimately provide the user with more suited webpage content.
Claim 1
Claims 2, 10 similar to Claim 1
Same rationale as above.



Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 17, the limitation reading “and wherein, based on the determination, the redirection link” is unclear as to what the inventor regards as the invention.  The claim recites multiple determining steps (i.e. “determining a type of the item…” and “determining a geolocation…”).  Therefore, the language stating “based on the determination” is unclear as to which determining step this “based on the determination” is referring to.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action 
Claims 1,4-20 would be allowable if it overcomes the nonstatutory obviousness type double patent rejection as is set forth in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/22 October 2021/
/ltd/